              Case 8:20-bk-01383-CPM                 Doc 37       Filed 05/23/20        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
In re:

JENNIFER KAYE MARLOW                                                     CASE NO. 20-bk-01383-CPM
                                                                         CHAPTER 13
                  Debtor.
_______________________________/

         AMENDED1 RESPONSE TO DEBTOR’S OBJECTION TO CLAIM NO. 8-1

         Creditor, NewRez LLC d/b/a Shellpoint Mortgage Servicing, responds to Debtor’s

Objection to Claim Number 8-1 (Doc. No. 33) and states:

         1.       Creditor filed Proof of Claim Number 8-1 in the total amount of $226,065.49, as to

its interest in the following property: 94 Tatum Road, Sarasota, FL 34240.

         2.       On October 28, 2019, the Circuit Court of the Twelfth Judicial Circuit in and for

Sarasota County, Florida entered a Final Judgment of Mortgage Foreclosure in favor of Creditor

and against the Debtor.

         3.       On or about November 6, 2019, the Debtor filed a Notice of Appeal of the Final

Judgment in the Second District Court of Appeal, identified as Case Number: 2D19-42772.

         4.       On or about December 5, 2019, the Circuit Court entered an Order Denying

Defendant’s Motion for Stay Pending Appeal.

         5.       Under the Bankruptcy Code, a “claim” is defined as any “right to payment, whether

or not such right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,




1
  Amended to correct the Proof of Claim number in the title of the document.
2
  Creditor acknowledges that the Debtor’s Plan (Doc. No. 18) does not provide for treatment to Creditor and, therefore,
the automatic stay is not in effect in rem as to Creditor, pursuant to the Fifth Amended Administrative Order
Prescribing Procedures for Chapter 13 Cases (Doc. No. 2). Creditor reserves the right to file an appropriate motion to
confirm the same, pursuant to Local Rule 4001-1(c)(2)(b) and 11 U.S.C. §362(j).
            Case 8:20-bk-01383-CPM           Doc 37     Filed 05/23/20      Page 2 of 3




unmatured, disputed, undisputed, legal, equitable, secured, or unsecured.” See, 11 U.S.C.

§101(5)(A).

       6.      Moreover, pursuant to Federal Rule of Bankruptcy Procedure 3001(f), the Claim is

prima facie evidence of the debt as of the date of filing, namely, February 19, 2020.

       7.      Debtor’s Objection seeks to disallow the Claim, ostensibly, based on the Official

Forms 410S1 and 410S2 not being attached; however, those forms were inapposite and not

applicable to the Proof of Claim filed by Creditor on the date of filing.

       8.      Furthermore, Creditor asserts that copies of the note and mortgage evincing the

original principal loaned are attached to the Claim, it has not entered into a settlement with the

Debtor, and its lien remains a valid lien on the property.

       9.      Creditor affirms the amounts stated in its Claim as filed.

       WHEREFORE, Creditor respectfully requests the Court overrule the Debtor’s Objection

to Claim Number 8-1, allow Claim Number 8-1 as filed, and for such other and further relief as

the Court deems appropriate.

                                              /s/ Gavin N. Stewart
                                              Gavin N. Stewart, Esquire
                                              Florida Bar Number 52899
                                              P.O. Box 5703
                                              Clearwater, FL 33758
                                              P: (727) 565-2653
                                              F: (727) 213-9022
                                              E: bk@stewartlegalgroup.com
                                              Counsel for Creditor

                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing by CM/ECF notice and first-

class mail to the parties below this 23rd day of May 2020.

                                              /s/ Gavin N. Stewart
                                              Gavin N. Stewart, Esquire
           Case 8:20-bk-01383-CPM    Doc 37   Filed 05/23/20   Page 3 of 3




VIA REGULAR MAIL
Jennifer Kaye Marlow
94 Tatum Road
Sarasota, FL 34240

VIA CM/ECF NOTICE
Jon Waage
P O Box 25001
Bradenton, FL 34206-5001

U.S. Trustee
United States Trustee - TPA7/13, 7
Timberlake Annex, Suite 1200
501 E Polk Street
Tampa, FL 33602
